Citation Nr: 1042055	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE


Entitlement to a rating in excess of 10 percent for left knee 
arthritis.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran's claim was remanded by the Board in March 2010.  
FINDING OF FACT

The Veteran's left knee arthritis limits him to 0 degrees of 
extension and 130 degrees of flexion, without functional loss 
that equates to greater loss of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for arthritis 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257-5003 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2008; a rating decision in 
March 2008; and a statement of the case in September 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decisions.  
VA made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the June 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

The Veteran claims that his service-connected left arthritis 
warrants a higher rating than the 10 percent rating he currently 
receives.  

At a February 2008 VA examination, the Veteran reported that his 
left knee pain was worsening.  The examiner noted that the 
Veteran ambulated without the use of an assistive device.  The 
Veteran reported that he was able to stand for three to eight 
hours with short rest periods and he was able to walk one to 
three miles.  There was no evidence of deformity, giving way, 
instability, stiffness, weakness, inflammation, or episodes of 
dislocation or subluxation.  The Veteran reported locking 
episodes a few times a year and effusion on one occasion.  
Physical examination revealed that the Veteran ambulated with an 
antalgic gait.  Range of motion testing was normal with 0 degrees 
of extension and 140 degrees of flexion.  The Veteran reported 
pain at 120 degrees.  There was no additional loss of motion on 
repetitive use.  There was no evidence of ankylosis.  The 
examiner indicted that there was crepitus and painful motion but 
no mass behind the knee, clicks, snaps, grinding, instability, 
patellar abnormality, effusion, dislocation, or locking.  The 
Veteran was noted to have had his meniscus surgically removed.  
X-rays of the left knee revealed medial compartment arthritis.  
The examiner indicated that the Veteran had a very mild 
disability from his left knee arthritis and that the Veteran's 
left knee disability had a significant impact on his occupational 
activities because of decreased mobility and pain.  

VA outpatient treatment reports show reports of chronic left knee 
pain in September 2008.    

At an April 2010 VA examination, the Veteran reported that his 
left knee pain was getting progressively worse.  The Veteran 
reported no deformity but he indicated that he had giving way, 
instability, pain, stiffness, weakness, incoordination, decreased 
speed of joint motion, and weekly flare-ups of joint disease.  
There was no deformity, constitutional symptoms of arthritis, or 
incapacitating episodes of arthritis.  Physical examination of 
the left knee revealed that the Veteran ambulated with a slight 
limp with the use of no assistive devices.  The examiner noted 
that there was tenderness in the left medial aspect of the left 
knee but no crepitation, mass behind the knee, clicks, snaps, 
grinding, instability, patellar abnormality, or meniscus 
abnormality.  Range of motion testing revealed flexion to 130 
degrees and extension was normal to 0 degrees.  The examiner 
indicated that there was no objective evidence of pain following 
repetitive motion and no additional limitation after three 
repetitions of motion.  There was no joint ankylosis and no 
evidence of lateral instability.  The examiner noted that the 
Veteran's usual occupation was a fulltime equipment operator.  
The examiner noted that there were no significant effects on the 
Veteran's usual occupation.  He concluded that the Veteran's left 
knee degenerative joint disease severity level was mild based on 
clinical symptoms and objective findings and he indicated that 
there were no significant effects on the Veteran's job duties.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at issue, 
it is the present level of disability that is of primary concern.  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. Brown, 7. 
Vet. App. 55 (1994).  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (appropriate to consider factors outside the specific 
rating criteria in determining level of occupational and social 
impairment).  However, while the lists of symptoms under the 
rating criteria are meant to be examples of symptoms that would 
warrant the evaluation, they are not meant to be exhaustive.  The 
Board need not find all or even some of the symptoms to award a 
specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 
(2010).  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
knees are considered major joints.  38 C.F.R. § 4.45 (2010)

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).

For VA rating purposes, full range of motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71a, Plate II (2010).  

The Veteran's left knee arthritis has been rated as 10 percent 
disabling under Diagnostic Codes 5257-5003.  38 C.F.R. § 4.71a 
(2010).

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).  

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation of motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used 
for rating traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2010).  In the absence of 
limitation of motion, X- ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent.  The above ratings will not be 
combined with ratings based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note (1) (2010).

In this case, the RO assigned a 10 percent rating for the 
Veteran's left knee arthritis because the limitation of motion of 
the Veteran's knee was found to be noncompensably disabling under 
applicable diagnostic codes and there was X-ray evidence of 
arthritis.  The Board finds that the evidence as reported above 
does not show that the Veteran's left knee arthritis is 
manifested by any recurrent subluxation or lateral instability, 
despite that the RO included Diagnostic Code 5257 as a diagnostic 
code for the disability.  The February 2008 VA examination found 
no evidence of giving way, instability, or subluxation.  The 
April 2010 VA examination found no instability, although the 
Veteran complained of the knee giving way.  The Board finds that 
the examiners' clinical findings of no objective evidence of 
instability is more persuasive for rating purposes than the 
Veteran's claims of the knee giving way because of their medical 
training and examination of the Veteran.  Consequently, the Board 
finds that an increased rating is not warranted under Diagnostic 
Code 5257 because moderate recurrent instability is not shown.  
Furthermore, the Board finds that no separate rating under 
Diagnostic code 5257 is warranted because mild recurrent 
instability is not shown to warrant a separate compensable 
rating.  38 C.F.R. § 4.71a (2010); VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997).

The Board will consider whether the Veteran's left knee arthritis 
warrants a higher rating under any other applicable diagnostic 
code.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation 
of semilunar cartilage), 5259 (removal of semilunar cartilage) 
5262 (impairment of tibia and fibula), and 5263 (genu recurvatum) 
are not for application because medical evidence does not show 
that Veteran has any of those conditions.  38 C.F.R. § 4.71a 
(2010).

Under Diagnostic Code 5260, a 0 percent rating is warranted when 
flexion of the knee is limited to 60 degrees; a 10 percent rating 
is warranted when flexion is limited to 45 degrees; and a 20 
percent rating is warranted when flexion is limited to 30 
degrees.  Under Diagnostic Code 5261, a 10 percent rating is 
warranted when extension of the knee is limited to 10 degrees; 
and a 20 percent rating is warranted when extension is limited to 
15 degrees.  38 C.F.R. § 4.71a (2010).  The Board finds that the 
evidence does not show that the Veteran has flexion limited to 30 
degrees or extension limited to 15 degrees and thus a higher 
rating is not warranted under either diagnostic code.  In 
addition, the Board finds that the evidence does not show 
limitation of flexion to 45 degrees or limitation of extension to 
10 degrees.  The most limitation shown by the record is full 
extension to 0 degrees and 130 degrees of flexion.  Therefore, 
the evidence does not support the assignment of any separate 
ratings for limitation of flexion and extension.  38 C.F.R. § 
4.71a (2010); VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 
(2005).

Other factors such as painful motion, weakened motion, 
fatigability, excess motion, and incoordination may warrant the 
award of a higher rating even though motion as measured in the 
clinical setting does not warrant such a rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  
In this case, the Veteran had full extension and flexion was 
limited to no more than 130 degrees on clinical examinations 
during the time period at issue.  Although the Veteran reported 
pain at 120 degrees at the February 2008 VA examination, after 
repetitive flexion and extension testing there was no change in 
range of motion at either VA examination.  The April 2010 VA 
examiner specifically reported there was no objective evidence of 
pain following repetitive motion and no additional limitation 
after three repetitions of motion.  Consequently, the Board finds 
that the evidence does not show that functional loss due to pain 
or other factors results in any increased disability that equates 
to limitation of extension or to limitation of flexion worse than 
130 degrees, or to any compensable degree.  Consequently, 
separate ratings based on limitation of extension and flexion are 
not warranted, and a higher rating is not warranted on account of 
functional loss due to pain. 

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for extraschedular 
consideration is a finding on the part that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability at 
issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 
3.321(b)(1) (2010).  Factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 22 
Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The Board 
finds that referral is not appropriate in this case.  The Board 
notes that this disability has not been shown to markedly 
interfere with employment beyond that contemplated in the 
assigned rating, to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the regular 
schedular standards.  While the February 2008 VA examiner 
indicated that the Veteran's left knee disability had a 
significant impact on his occupational activities because of 
decreased mobility and pain, he specifically reported that the 
Veteran had a very mild disability from his left knee arthritis.  
Additionally, the same examiner in April 2010 VA concluded that 
the Veteran's left knee degenerative joint disease severity level 
was mild based on clinical symptoms and objective findings, and 
indicated that there were no significant effects on the Veteran's 
job duties.  Additionally, the record does not show that the 
disability results in frequent periods of hospitalization.  
Therefore, the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In sum, the Board finds that the preponderance of the evidence is 
against a higher rating for the Veteran's left knee arthritis.  
Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
arthritis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


